DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-5
Claim(s) 1-5 is/are rejected.

Drawings
The drawings were received on 01/14/2019 are accepted.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“A comprehensive survey of graph embedding: problems, techniques, and applications”; Hereinafter “Cai”) in view of Bader (WO 00/15851).

Regarding claim 1, Cai teaches …there is a learning program…(Section 4.2.1 Para 1: “The deep learning methods are then applied to the sampled paths for graph embedding which preserves graph properties carried in the paths.”)
generating, from graph data subject to learning, extended graph data that has a value of each node included in the graph data and a value corresponding to a distance between each node and another node included in the graph data (Section 3.1 Para 1: “The input of graph embedding is always a graph. In this survey, we generally divide input graphs in existing graph embedding studies into four categories and a value corresponding to a distance between each node and another node included in the graph data.” Section 3.1.4 Para 2: “It first constructs a KNN graph using the Euclidean distance between datapoints, and then finds the shortest path between two nodes as a estimate of the geodesic distance between two nodes.” Graph data is used to create an extended graph using distance between datapoints. Each node corresponds to a datapoint (with a coordinate or a value) and a distance between nodes are calculated using their values.)
obtaining input tensor data by performing tensor decomposition of the generated extended graph data (Section 4.4 Graphlet: “A graphlet is an induced and non-isomorphic subgraph of size-k [93]. Suppose graph G is decomposed into a set of graphlets {                
                    
                        
                            G
                        
                        
                            1
                        
                    
                
            ,                 
                    
                        
                            G
                        
                        
                            2
                        
                    
                
            ,…,                 
                    
                        
                            G
                        
                        
                            d
                        
                    
                
            }.” Section 4.4 Insight: “The whole graph data structure can be represented as a vector containing the counts of elementary substructures that decomposed from it.” Tensor is considered as a generalization of vectors or matrices/array. Tensor or graph decomposition is performed of the extended graph data generated previously which gives set of graphlets or tensor data.) performing deep learning with a neural network by inputting the input tensor data into the neural network upon deep learning, and learning a method of the tensor decomposition (Table 4: Neural network deep learning methods are shown in table 4 which includes graphlet kernel. Section 4.4. Graphlet kernel method of deep learning is discussed in section 4.4, which outlines the graph or tensor decomposition technique so data can be used in NN deep learning. Section 6 Computation: “The deep architecture, which takes the geometric input (e.g., graph)…”).
Cai does not teach a non-transitory computer-readable recording medium storing that causes a computer to execute a process comprising.
Bader, however, teaches a non-transitory computer-readable recording medium storing that causes a computer to execute a process comprising (Page 6, lines 27-32: “In important embodiments,  representation of the invention is generated by algorithms executed in a computer… recording it onto a portable storage medium, including, for example, magnetic media, CD ROMs and equivalent storage media…”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI with the computer system of Bader to extract useful information from graph data to use in neural network learning (Cai, Section 1 Page 2).

Regarding claim 2, Cai and Bader teach the method of claim 1.
Cai also teaches wherein the generating includes generating a connection matrix that expresses connection between each node and another node (Page 2: Fig 1(a) shows matrix and connection between nodes) 
Cai does not explicitly teach and generating a matrix in which a distance matrix based on the generated connection matrix is a diagonal component, as the extended graph data 
Bader, however, teaches and generating a matrix in which a distance matrix based on the generated connection matrix is a diagonal component, as the extended graph data (Page 25 Table 2: shows distance matrix of nodes. Distance is shown as a diagonal component. For example distance between same nodes is zero as reflected as a diagonal component. “The invention provides a novel method for generating the extent of relatedness reflecting similarities or differences…In a significant embodiment of this method for generating the representation of relatedness…are ramified from nodes.” Figure 4 is a graphical data of the nodes used in distance matrix.).
(Bader, Page 22 lines 21-26).

Regarding claim 3, Cai and Bader teach the method of claim 2.
Bader also teaches wherein the generating includes calculating a longest distance between respective nodes included in the graph data (Page 13 lines 3-4: Furthest neighborhood method (or complete linkage) to find the distance between nodes can be used. In this method, the distance between nodes will be the largest.) generating respective distance matrices based on a matrix obtained by exponentiating the connection matrix according to a distance number to the calculated longest distance (Table 2: From initial distance matrix which was originally made from connected nodes, multiple distance matrices can be obtained between respective nodes based on the longest distance between nodes using complete linkage method discussed above. For example longest distance between vigabatrin and all other nodes is 1.12 which is between vigabatrin and water_3.) and generating a matrix in which the respective generated distance matrices are diagonal components, as the extended graph data (Table 2: And the distance matrices obtained above can be arranged in a diagonal form in a distance matrix similar to table 2).
Same motivation to combine the teaching of Cai and Bader as claim 2.

Regarding claim 4, Cai teaches a learning method (Section 4.2.1 Para 1: “The deep learning methods are then applied to the sampled paths for graph embedding which preserves graph properties carried in the paths.”)
comprising: generating, from graph data subject to learning, extended graph data that has a value of each node included in the graph data, and a value corresponding to a distance between each node and another node included in the graph data (Section 3.1 Para 1: “The input of graph embedding is always a graph. In this survey, we generally divide input graphs in existing graph embedding studies into four categories and a value corresponding to a distance between each node and another node included in the graph data.” Section 3.1.4 Para 2: “It first constructs a KNN graph using the Euclidean distance between datapoints, and then finds the shortest path between two nodes as a estimate of the geodesic distance between two nodes.” Graph data is used to create an extended graph using distance between datapoints. Each node corresponds to a datapoint (with a coordinate or a value) and a distance between nodes are calculated using their values.)
learning a method of tensor factorization, while subjecting the generated extended graph data, as input tensor data, to the tensor factorization (Section 4.1 Para 1: “Matrix factorization based graph embedding represent graph property (e.g., node pairwise similarity) in the form of a matrix and factorize this matrix to obtain node embedding [11]… In most cases, the input is a graph constructed from non-relational high dimensional data features as introduced in Sec. 3.1.4.”) to input to a neural network at deep learning to perform deep learning of the neural network (Section 4.2.2 Deep Neural Network: “As a popular deep learning model, Convolutional Neural Network (CNN) and its variants have been widely adopted in graph embedding.” The graph embedding is used in NN deep learning. Section 6 Computation: “The deep architecture, which takes the geometric input (e.g., graph)…”).
Cai does not explicitly teach by a processor.
Bader, however, teaches by a processor (Page 6 lines 27-28: “In important embodiments, a representation of the invention is generated by algorithms executed in a computer and is suitable for display on a display means.”).
Same motivation to combine the teaching of Cai and Bader as claim 1.

Regarding claim 5, Cai teaches generate, from graph data subject to learning, extended graph data that has a value of each node included in the graph data, and a value corresponding to a distance between each node and another node included in the graph data (Section 3.1 Para 1: “The input of graph embedding is always a graph. In this survey, we generally divide input graphs in existing graph embedding studies into four categories and a value corresponding to a distance between each node and another node included in the graph data.” Section 3.1.4 Para 2: “It first constructs a KNN graph using the Euclidean distance between datapoints, and then finds the shortest path between two nodes as a estimate of the geodesic distance between two nodes.” Graph data is used to create an extended graph using distance between datapoints. Each node corresponds to a datapoint (with a coordinate or a value) and a distance between nodes are calculated using their values.)
and learn a method of tensor factorization, while subjecting the generated extended graph data, as input tensor data, to the tensor factorization (Section 4.1 Para 1: “Matrix factorization based graph embedding represent graph property (e.g., node pairwise similarity) in the form of a matrix and factorize this matrix to obtain node embedding [11]… In most cases, the input is a graph constructed from non-relational high dimensional data features as introduced in Sec. 3.1.4.”) to input to a neural network at deep learning to perform deep learning of the neural network (Section 4.2.2 Deep Neural Network: “As a popular deep learning model, Convolutional Neural Network (CNN) and its variants have been widely adopted in graph embedding.” The graph embedding is used in NN deep learning. Section 6 Computation: “The deep architecture, which takes the geometric input (e.g., graph)…”).
Cai does not explicitly teach a learning device comprising: a processor configured to
Bader, however, teaches a learning device comprising a processor configured to: (Page 6 lines 27-28: “In important embodiments, a representation of the invention is generated by algorithms executed in a computer…”)
Same motivation to combine the teaching of Cai and Bader as claim 1.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Q.I/ 
Examiner 
Art unit 2123
03/01/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123